Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Darnell Johnson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint for failure *224to state a claim. On appeal, we confine our review to the issues raised in Johnson’s brief. See 4th Cir. R. 34(b). Because Johnson does not challenge the basis for the district court’s disposition in his informal brief, he has forfeited appellate review of the court’s order. Accordingly, we deny Johnson’s motion for leave to amend his complaint and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.